Citation Nr: 1821555	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-45 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the additional disability of type II diabetes mellitus as the result of VA medical treatment (VA's prescription for Zyprexa).  

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to April 1974 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In September 2011, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

In April 2012 and July 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

Previously, in July 2016, the issue of service connection for hepatitis C was remanded by the Board for further development.  But after completion of that development, the RO in a recent May 2017 rating decision granted the Veteran service connection for hepatitis C.  The Veteran was assigned an initial 10 percent disability rating for his service-connected hepatitis C.  A review of the record shows that the Veteran has not submitted a Notice of Disagreement (NOD) or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for this particular issue.  See 38 U.S.C. § 7105(a) ( 2012); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2017).  That is, he has not appealed either the initial rating or effective date assigned for his service-connected hepatitis C.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Thus, the hepatitis C issue is no longer on appeal before the Board.  

The issue of service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In July 2007, the Veteran was diagnosed with the additional disability of type II diabetes mellitus, subsequent to taking Zyprexa for his mental health problems.

2.  The Veteran's type II diabetes mellitus was neither caused by nor the result of VA's prescription for Zyprexa, but rather was caused by other risk factors.
   

CONCLUSION OF LAW

The criteria are not met for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the additional disability of type II diabetes mellitus as the result of VA medical treatment (VA's prescription for Zyprexa).  38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Neither the Veteran nor his representative has raised any issues with the duty to notify aspect of the VCAA for the section 1151 issue on appeal.  Moreover, the section 1151 issue has previously been remanded by the Board multiple times.

However, with regard to the section 1151 issue, the Veteran and his representative have challenged the adequacy of the September 2012 VA diabetes mellitus examination and the March 2017 VA addendum medical opinion.  In this regard, the Court has held that VA's duty to provide a medical examination and / or medical opinion under 38 U.S.C. § 5103A(d) also applies to section 1151 compensation claims.  Trafter v. Shinseki, 26 Vet. App. 267, 278-80 (2013).  The Federal Circuit Court has also held that both the competence of a VA examiner and the adequacy of a VA examination and opinion are to be assumed unless challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  
  
Any adequate medical opinion with regard to etiology should consist of a thorough review of the claims file and discussion of the relevant evidence (including the disability in question), a consideration of the lay contentions of the Veteran, and clear conclusions with a supporting rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  However, a medical opinion does not have to be perfect; rather, it has to be adequate.  For instance, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  And where the opinion is lacking in detail, "the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination."  Acevedo, 25 Vet. App. at 294.

Specifically, the Veteran challenged the adequacy of the September 2012 VA diabetes mellitus examination by asserting that the VA examiner failed to review the claims file.  However, a review of the claims file shows this assertion is inaccurate.  The September 2012 VA diabetes mellitus examiner confirmed in her examination report that she reviewed the claims file.  She also discussed pertinent evidence of record.  However, the Board does agree that the September 2012 VA diabetes mellitus examination was nevertheless not fully adequate, because the VA examiner did not address the etiology question as posed - that is, the VA examiner incorrectly addressed the issue as one of direct service connection, as opposed to properly addressing the criteria for a section 1151 claim.  In any event, as will be discussed in detail further below, certain findings in the September 2012 VA examiner's rationale are still probative and are based on a discussion of the Veteran's multiple risk factors for his type II diabetes mellitus, as well as relevant medical treatise evidence. 

The Veteran also challenged the adequacy of the March 2017 VA addendum medical opinion by asserting that this VA examiner failed to address whether weight gain and sleep disturbances from taking Zyprexa ultimately caused the Veteran's type II diabetes mellitus.  However, the Board finds this assertion is unpersuasive.  The March 2017 VA medical opinion assessed that other factors such as Veteran's lifestyle of chronic alcohol abuse and recurrent and chronic polysubstance abuse in addition to a strong family history of type II diabetes mellitus were  "at least as likely as not" the cause of his diabetes, as opposed to the Veteran's assertion that weight gain and sleep disturbances from VA's prescription of Zyprexa were the cause.  The VA examiner reasoned that less than one percent of patients taking Zyprexa for their psychiatric issues actually develop type II diabetes mellitus.  This finding was based on earlier medical treatise evidence of record.  

The Veteran's representative in the September 2017 Post-Remand Brief cited medical treatise evidence from the internet for the assertion that VA's prescription of Zyprexa can cause weight gain and sleep impairment.  Regardless, there is no probative evidence showing it was least as likely as not that the Veteran's prescription for Zyprexa caused his type II diabetes.  The assertions by the Veteran's representative are unsupported by any medical opinion of record.  Neither the Veteran nor his representative submitted any private or VA medical opinion in support of this medical assertion, despite having the opportunity to do so.  The Board acknowledges that medical treatise evidence can provide important support for a claim - when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  The Veteran has not submitted a supportive medical opinion into the record. 

In any event, upon close review, the Board finds the March 2017 VA addendum medical opinion was concise, supported by explanations, based on a review of the claims folder, and supported by the clinical evidence of record.  The VA examiner addressed the etiology of the Veteran's type II diabetes mellitus and provided a rationale for her medical opinion.  There is no probative support in the record that the March 2017 VA addendum medical opinion was inaccurate or inadequate.  The Veteran's subjective assertions have been considered by the Board, but are outweighed by the clear and adequate findings on the March 2017 VA medical opinion report.  As such, there is no persuasive basis for any further VA examination or opinion as to the section 1151 issue on appeal.

Thus, the Board finds that the RO/AMC substantially complied with the Board's July 2016 remand directives when securing the March 2017 VA addendum medical opinion.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist for the section 1151 claim at issue.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  


II.  Background Facts and Contentions

The Veteran contends that he developed additional disability (type II diabetes mellitus) as the result of VA medical treatment.  Specifically, he says that during a course of psychiatric treatment at one or more VA facilities in 2007, he was prescribed Zyprexa (generic - olanzapine).  He describes the duration he took this prescription to treat his psychiatric problems as a period of "several years" or "four to five" years.  He believes Zyprexa ultimately caused the development of his current type II diabetes mellitus.  He says this potential of Zyprexa to cause the development of type II diabetes mellitus  should have been known by VA medical personnel.  According to the Veteran, the prescribing VA physician also knew of the Veteran's strong family history of type II diabetes mellitus, thus constituting negligence or fault on VA's part by prescribing Zyprexa.  He also asserts another form of negligence on VA's part - VA furnished Zyprexa without his informed consent because VA inadequately advised him that Zyprexa can cause the development of type II diabetes mellitus.  He emphasizes this is especially true since VA physicians were aware of the Veteran's family history of type II diabetes mellitus.  The Veteran asserts that Zyprexa caused weight gain, which may in turn have caused the development of his Type II diabetes mellitus.  In short, the Veteran contends that VA treatment (Zyprexa) was the proximate cause of the Veteran's additional type II diabetes mellitus disability.  He further adds that VA physicians actually stated to him that Zyprexa was the cause of his type II diabetes mellitus.  

A September 2006 VA orthopedic surgery consult is the first evidence of record showing that the Veteran was prescribed Zyprexa (olanzapine).  VA physician notes dated in January 2007 and May 2007 continued to confirm the Veteran was prescribed Zyprexa.  Thereafter, a July 2007 VA history and physical note recorded the first diagnosis of type II diabetes mellitus, within one year of beginning Zyprexa.  It was noted the Veteran had abnormal glucose readings, and was taking Zyprexa.  It was also noted his mother had type II diabetes mellitus, and he otherwise had a long family history of diabetes.  It was further reported the Veteran had a fair understanding of the causes and risk factors for type II diabetes mellitus.  There is no VA treatment record documenting the Veteran's assertion that a VA physician told him his type II diabetes mellitus was caused by his prescription for Zyprexa.  In July 2007 the Veteran was taken off Zyprexa.  VA treatment records dated from 2008 to 2017 reveal that at times, the Veteran takes Metformin to control his type II diabetes mellitus.

III.  Section 1151 Law and Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or VA vocational rehabilitation.  38 U.S.C. § 1151(a) (2012).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Id.  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs "in a [VA] facility" resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

Third, the "proximate cause" of the disability, as opposed to a remote contributing cause, must be: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

With regard to carelessness or negligence, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(1). 

With regard to reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).  

Thus, section 1151 contains two separate causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C. § 1151(a)(1).  "Proximate cause" is defined as "[a] cause that directly produces an event and without which the event would not have occurred."  See Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010) (citing Black's Law Dictionary 213 (7th ed. 1999)).

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Upon review of the evidence of record, including VA medical opinions, VA treatment reports, medical treatise evidence, and the Veteran's lay assertions and hearing testimony, the claim for § 1151 compensation for type II diabetes mellitus is denied.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.361(a)-(d).  

At the outset, VA treatment records dated in 2006 and 2007 establish that after the Veteran started taking Zyprexa in September 2006, he was diagnosed with the additional disability of type II diabetes mellitus in July 2007.  See 38 C.F.R. § 3.361(b).  This additional disability is shown by comparing the Veteran's condition before and after the VA treatment in question.  Previously, an earlier February 2004 VA medical history and physical noted the Veteran's endocrine system was negative for diabetes.  However, by July 2007, abnormal glucose readings clearly revealed a diagnosis of type II diabetes mellitus by that time.  Moreover, both the September 2012 and March 2017 VA examiners confirmed that the Veteran developed type II diabetes mellitus by July 2007.  This fact is undisputed.  In short, the § 1151 criteria of additional disability are clearly met here.  See again 38 C.F.R. § 3.361(b).

This does not, however, end the Board's inquiry.  The remaining question in the present case is whether the actual causation requirements of 38 C.F.R. § 3.361(c) (1) - (3) are met here.  

In this regard, the VBA Live Manual provides that compensation may be payable under 38 U.S.C. § 1151 for any disability caused by medication that was prescribed by VA and taken or administered as prescribed, if the disability was directly due to (1) fault of the part of VA; or (2) an incident that could not have reasonably been foreseen.  For example, § 1151 compensation is payable if VA prescribed medication at ten times the proper dosage, and additional permanent disability or death resulted from the erroneous prescription.  See M21-1, Part IV, Subpart ii, Chapter 2, Section G, Topic 2, Block c (May 14, 2015).  

But with regard to causation, before addressing whether there was proximate causation by a showing of negligence or an unforeseen event, the Board must initially address whether there was actual causation.  See 38 U.S.C. § 1151(a)(1).  That is, the Board must consider whether the Zyprexa medication prescribed by VA to treat the Veteran's psychiatric problems caused the development of his type II diabetes mellitus.  38 C.F.R. § 3.361(c).  But in order for additional disability to be compensable under 38 U.S.C. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, VA medical treatment furnished by a VA employee or in a VA facility.  38 C.F.R. § 3.361(c)(1).  Merely showing that a Veteran received VA treatment and that the Veteran has an additional disability does not establish cause.  Id.  

There is both favorable and unfavorable medical evidence of record on the issue of whether the Veteran's additional disability of type II diabetes mellitus was caused by the Zyprexa medication prescribed by VA.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable evidence, April 2012 and October 2012 VA psychiatry notes recorded that the Veteran was trying to get VA compensation for his type II diabetes mellitus because he was given Zyprexa (olanzapine) in the past.  In a January 2013 VA psychiatry note, the Veteran reported he wanted to avoid taking olanzapine because of "potential new-onset diabetes."  However, it does not appear any actual medical opinion was proffered by VA medical personnel in the above instances.  The VA medical personnel in the above instances were simply noting the Veteran's contentions that his VA prescription for Zyprexa caused the development of his type II diabetes mellitus.  

As to the favorable evidence, the Veteran has asserted that VA physicians actually stated to him that Zyprexa was the cause of his type II diabetes mellitus.  Indeed, lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Federal Circuit has held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Thus, the Veteran's lay report that treating VA medical personnel offered a favorable medical opinion is entitled to some probative weight in support of his section 1151 claim.  

However, none of the above evidence provided a clear and distinct rationale.  Only a bare conclusion was offered.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In contrast, as to the negative evidence of record, the March 2017 VA medical opinion assessed that other factors such as Veteran's lifestyle of chronic alcohol abuse and recurrent and chronic polysubstance abuse in addition to a strong family history of type II diabetes mellitus were "at least as likely as not" the cause of his diabetes.  VA treatment records dated in the 1990s and 2000s confirm the Veteran's chronic alcohol abuse and recurrent and chronic polysubstance abuse.  The VA examiner reasoned that less than one percent of patients taking Zyprexa for their psychiatric issues develop type II diabetes mellitus.  This finding was based on earlier medical treatise evidence of record.  

Also, in support of this negative medical opinion, the Board sees that the earlier September 2012 VA diabetes mellitus examiner similarly assessed that the Veteran had multiple risk factors for developing type II diabetes mellitus including a strong family history of type II diabetes mellitus, heavy alcohol use, medication use and weight gain.  He was able to stop his diabetic medication after he lost about 40 pounds.  The September 2012 VA examiner also cited medical treatise evidence indicating that in only less than one percent of patients, an adverse effect of Zyprexa can be a cause of type II diabetes mellitus.  This VA examiner added that alcohol use can cause decreased insulin production from the pancreas due to effects of alcohol on the pancreas.  The VA examiner noted that the Veteran was abusing alcohol at the time of his diagnosis of type II diabetes mellitus in July 2007.  Thereafter, the Veteran also reported a significant weight loss after his treatment for hepatitis C, which resulted in low hemoglobin, such that he was then able to stop medication for type II diabetes mellitus.  

When considered in conjunction, the March 2017 and September 2012 VA medical opinions provide strong evidence against the Veteran's section 1151 claim.  The Court has stated that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  These VA medical opinions, although not perfect, outweigh the Veteran's lay assertions and the other favorable medical evidence of record, which are less thorough and do not discuss the rationale in as much detail.    

If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record of record does not demonstrate that the Veteran's additional type II diabetes mellitus disability was caused by VA's prescription for Zyprexa, the analysis need not advance to the question of proximate cause (including negligence and reasonable foreseeability).  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d). 

In light of the above, the Board concludes the criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional disability of type II diabetes mellitus as the result of VA's prescription for Zyprexa have not been met.  As the preponderance of the evidence is against the § 1151 claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for the additional disability of type II diabetes mellitus as the result of VA medical treatment (VA's prescription for Zyprexa) is denied.  






REMAND

Before addressing the merits of the issue of service connection for a left shoulder disorder, the Board finds that additional development of the evidence is required.

First, the Veteran should be scheduled for the appropriate VA examination and opinion to determine the etiology of any current left shoulder disorder, on both a direct and secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board acknowledges that the RO secured an earlier September 2012 VA examination and opinion for the left shoulder disorder.  However, this September 2012 VA examination and opinion is inadequate for several reasons.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

That is, the September 2012 VA examiner did not address the fact that a preexisting left shoulder disorder was noted at both the July 1972 STR enlistment examination and at the January 1973 STR entrance examination.  Since evidence of a left shoulder disability was noted at the time of the Veteran's entrance into service, the Veteran is not entitled to the presumption of soundness for this particular disability when entering service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Rather, since there is evidence of a preexisting left shoulder disorder noted at entrance, it is the Veteran's burden to show a chronic (meaning permanent) worsening of his preexisting left shoulder disorder during service.  In other words, the Veteran may only bring a claim for aggravation of this preexisting left shoulder disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Thus, a remand is required to obtain an adequate VA shoulder examination to address the etiology of any current left shoulder disorder, on the basis of possible in-service aggravation of a left shoulder disorder that preexisted service.    

Moreover, the September 2012 VA examiner addressed whether the Veteran's left shoulder disorder was caused by his service-connected right knee, but failed to address whether the left shoulder disorder was aggravated or worsened by his service-connected right knee.  In other words, the September 2012 VA examiner failed to address the aggravation aspect of the theory of secondary service connection.  See 38 C.F.R. § 3.310(a), (b); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Therefore, a new VA shoulder examination and opinion is warranted on this basis as well.  

Second, as the appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file for the Sheridan, Wyoming VA Medical Center (VAMC) date to January 2017.  Thus, as the Veteran presumably has since received additional VA treatment since January 2017, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the Sheridan, Wyoming VAMC dated from January 2017 to the present, and associate them with the claims file.  

All attempts to secure these VA records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

2.  After completion of step 1, the AOJ should schedule the Veteran for a VA shoulder examination by an appropriate clinician to determine the etiology of any current left shoulder disorder.  Access to the claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include X-rays if needed.  The Veteran must be interviewed.  An explanation for all opinions expressed must be provided.

The VA examiner must answer the following questions: 

(A) Did the Veteran's preexisting left shoulder disorder, evidence of which was noted upon enlistment into service in July 1972 and January 1973, permanently increase in severity during his military service from 1973 to 1974?  In responding to this question, the VA examiner is advised that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

(B) If there was a permanent increase in severity of the Veteran's preexisting left shoulder disorder during his military service from 1973 to 1974, is it "undebatable" or "obvious" or "absolutely certain" this permanent increase in severity of the left shoulder was due to the natural progression of the disability?

(C) If the Veteran has a current left shoulder disorder that is totally unrelated to the preexisting left shoulder fracture of the clavicle and collar bone noted upon enlistment into service in July 1972 and January 1973, is it at least as likely as not (i.e., 50 percent or more probable) that his current left shoulder disorder is causally or etiologically related to his military service from 1973 and 1974?  (In this regard, the Veteran testified at the September 2011 videoconference hearing that in 1974 during service his wife stabbed his left shoulder, which chipped a bone).   

(D) Is it at least as likely as not (i.e., 50 percent or more probable) that any current left shoulder disorder is caused by, proximately due to, or the result of his right knee disability?  

(E) Is it at least as likely as not (i.e., 50 percent or more probable) that any current left shoulder disorder is aggravated by or worsened by his right knee disability?  Aggravation is defined as a worsening beyond the natural progression of the disability.

(F) In rendering the above opinions, the VA examiner is advised of the following:

At the Veteran's July 1972 STR enlistment examination and at the January 1973 STR entrance examination, the physician's summary in the report of medical history noted a previous fracture of the clavicle and a previous broken left collar bone.  The Veteran also checked a box reporting a history of a painful or tricked shoulder.  There were no sequelae at that time.  The remaining STRs dated in 1973 and 1974 are negative for any complaints, treatment, or diagnosis of a left shoulder orthopedic disorder.  However, a January 1974 STR discharge examination noted a scar on the left shoulder.  (The Veteran subsequently testified in September 2011 that this scar was the result of his wife stabbing his left shoulder during service, which chipped a bone).  

Post-service, VA hospital records dated from 1993 to 1997 failed to reveal any complaints, treatment, or diagnosis of a left shoulder disorder.  A September 2000 VA provider note first recorded a complaint of acute left shoulder pain.  The Veteran reported an intercurrent injury - he stated he was chopping wood a couple of weeks before and his left shoulder began to bother him - it was severely painful ever since.  Also, a January 2001 VA neurosurgery history and physical note documented severe left shoulder pain, with a notation that the Veteran worked as a waiter carrying trays.  A March 2003 Vocational Rehabilitation counseling report stated the Veteran had a torn rotator cuff in his left shoulder.  In a February 2004 VA medical history and physical, the Veteran reported a prior knife wound to the left shoulder.  In a July 2012 VA psychiatry note, the Veteran reported a history of pain in the left shoulder for 30 years - so back to 1982.  

Post-service, a February 2009 VA treatment record at the Sheridan VAMC confirmed a fall in which the Veteran stumbled off a final step when leaving a dining facility at the VAMC Sheridan, due to instability in his right knee.  This VA treatment record only described the Veteran injuring his right thumb and right knee at that time, with no mention of the left shoulder.  However, the Veteran submitted March 2009 buddy statements from M.O. and S.L., who stated they witnessed the Veteran injure his left shoulder when he fell from the top step at the VAMC Sheridan in February 2009.  Finally, a September 2012 VA shoulder examiner diagnosed the Veteran with left shoulder tendonitis, but provided an incomplete nexus opinion for the left shoulder, on both a direct and secondary basis.

A complete rationale must be provided for any opinion offered.

3.  The AOJ should consider all of the evidence of record and readjudicate the issue of service connection for a left shoulder disorder, to include as secondary to a service-connected right knee disability.  If the benefit sought is not granted, the AOJ should issue a SSOC and allow the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


